[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                               FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                         Sept. 1, 2009
                                    No. 08-17149                       THOMAS K. KAHN
                              ________________________                     CLERK


                          D. C. Docket No. 07-01095-CV-BE-S

WARD CONNER,


                                                                        Plaintiff-Appellant,

                                           versus

LAFARGE NORTH AMERICA, INC.,

                                                                       Defendant-Appellee.


                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                            _________________________

                                    (September 1, 2009)

Before CARNES and PRYOR, Circuit Judges, and STAGG,* District Judge

PER CURIAM:


       *
        Honorable Tom Stagg, United States District Judge for the Western District of
Louisiana, sitting by designation.
      Plaintiff Ward Conner, an African-American male, appeals the district

court’s grant of summary judgment to the defendant, Lafarge North America, Inc.,

on Conner’s race discrimination claims filed under Title VII of the Civil Rights

Act, codified at 42 U.S.C. §§ 2000(e) et seq., and 42 U.S.C. § 1981. This lawsuit

arises out of defendant’s refusal to promote Conner to a supervisory position

within its cement manufacturing business. The district court properly granted

summary judgment, and we affirm.

                                           I.

      Conner began working as a laborer at a cement plant located in Calera,

Alabama in 1989. At that time the plant was owned by Lafarge’s predecessor in

interest. In 1992 Conner began working in the part of the plant known as the

Packhouse. While working in the Packhouse, Conner received high ratings on his

employment evaluations.

      Lafarge purchased the Calera plant in 2001. In 2006, Lafarge decided to fill

a vacant Packhouse Supervisor position. Lafarge’s Human Resources Manager,

Danielle Stokes, prepared a job posting for the Packhouse Supervisor position

based on the qualifications contained in a job posting at another plant. Stokes

posted this job opportunity form both internally and externally on Lafarge’s

website.



                                       2
      Several external and four internal candidates applied for the Packhouse

Supervisor position. Following a determination by Stokes that all four of the

internal candidates were qualified, Lafarge decided to interview each of them. The

candidates included: Conner, Stephen Clements (white male), Denise Jones

(African-American female), and Timothy Walker (white male).

      Lafarge, following company policy, used an interview panel to conduct the

initial round of interviews for the position. The following five employees served

on the panel: Rick Buffkin (white male), Garrett Griffin (white male), Stokes

(African-American female), Simon Ward (white male), and Lynn Wehrmeier

(white male).

      Buffkin, Griffin, Ward, and Wehrmeier interviewed Conner on June 7, 2006.

During this interview, the panel members asked Conner questions concerning the

position, including hypothetical questions designed to test Conner’s managerial

skills. Conner’s answers to these questions caused the panel members to believe

that Conner would not be willing to discipline employees, that he lacked the

leadership and decisionmaking skills required for the position, and that he lacked

the computer and software aptitude and experience required for the position.

      Stokes interviewed Conner separately following his initial interview by the

others. Although she gave Conner higher scores than two of the four candidates,



                                       3
she came away “bothered” by Conner’s “nonchalant” attitude toward employee

discipline.

      On June 16, 2006, Stokes sent an email to Wehrmeier containing a scoring

matrix that had been used to grade candidates for a Quarry Supervisor position at

another plant. Lafarge had used the matrix system of scoring interviewees only

once before the challenged employment decision. At some point during the two

months after that email was sent, Wehrmeier altered the weighting of the scoring

matrix factors to fit the Packhouse Supervisor position. The interview panel did

not receive this matrix until after the interviews had ended.

      In August 2006, two months after the initial interviews, the panel met and

assessed the candidates according to the matrix scorecard. Using their interview

notes, each interviewer ranked the candidates on a scale of one to ten in ten

categories. The panel did not consider any factors external to the candidates’

interview performances. Stokes intended to multiply each candidate’s raw score in

a particular category by the weight assigned to that category. By mistake, she

instead divided each candidate’s score in each category by the intended numerical

weight for that category.

      After Stokes completed those mistaken calculations, the candidates ranked

in the following order: Walker, Clements, Conner, and Jones. Even if Stokes had



                                        4
performed the calculations correctly, Conner still would have finished in third

place out of the four candidates. Furthermore, had Wehrmeier not altered the

weighted values listed in the original scoring matrix, Conner would have finished

in last place. Based on their high scores from Stokes’ calculations, Walker and

Clements advanced to the final round of interviews. Walker ultimately received

the promotion.

      Conner filed this lawsuit in June 2007 against Lafarge in federal district

court alleging race discrimination in violation of Title VII of the Civil Rights Act,

codified at 42 U.S.C. §§ 2000(e) et seq., and 42 U.S.C. § 1981. The district court

granted summary judgment in favor of Lafarge. This is Conner’s appeal.

                                            II.

      We review de novo a district court’s grant of summary judgment and, “[i]n

doing so, we ‘view all the evidence and make all reasonable factual inferences in

the light most favorable to the nonmoving party.’ ” Hulsey v. Pride Rests., LLC,

367 F.3d 1238, 1243 (11th Cir. 2004) (quoting Knight v. Baptist Hosp. Of Miami,

Inc., 330 F.3d 1313, 1316 (11th Cir. 2003)). In reviewing a district court’s grant of

summary judgment, “a federal appellate court may examine only the evidence

which was before the district court when the latter decided the motion for summary

judgment.” Welch v. Celotex Corp., 951 F.2d 1235, 1237 n.3 (11th Cir. 1992)



                                        5
(citing Ingalls Iron Works Co. v. Fruehauf Corp., 518 F.2d 966, 967 (5th Cir.

1975)). “Summary judgment is appropriate when ‘there is no genuine issue as to

any material fact and . . . the moving party is entitled to judgment as a matter of

law.’ ” Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1085 (11th Cir. 2004)

(quoting Fed. R. Civ. P. 56(c)). Specifically, in this case, we must determine, “in

view of all the evidence, ‘whether the plaintiff has cast sufficient doubt on the

defendant’s proffered nondiscriminatory reasons [for the challenged employment

decision] to permit a reasonable factfinder to conclude that the employer’s

proffered legitimate reasons were not what actually motivated its conduct.’”

Crawford v. Carroll, 529 F.3d 961, 976 (11th Cir. 2008) (quoting Combs v.

Plantation Patterns, 106 F.3d 1519,1538 (11th Cir. 1997)).

                                            III.

      We use the same framework to analyze Title VII claims and claims of race

discrimination under 42 U.S.C. § 1981. Standard v. A.B.E.L. Servs., Inc., 161

F.3d 1318, 1330 (11th Cir. 1998). Under that framework, a plaintiff “may present

sufficient circumstantial evidence of discrimination to create a jury question.”

Combs v. Plantation Patterns, 106 F.3d 1519, 1527 (11th Cir. 1997). When a

plaintiff supports his Title VII claims with circumstantial evidence, as Conner

does, “we use the now-familiar framework established by the United States



                                        6
Supreme Court in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct.

1817 (1973), and Texas Department of Community Affairs v. Burdine, 450 U.S.

248, 101 S.Ct. 1089 (1981).” Combs, 106 F.3d at 1527. Throughout this process,

“[t]he ultimate burden of persuading the trier of fact that the defendant

intentionally discriminated against the plaintiff remains at all times with the

plaintiff.” Burdine, 450 U.S. at 253, 101 S.Ct. at 1093.

      Under this framework, “the plaintiff has the initial burden of establishing a

prima facie case of discrimination.” Combs, 106 F.3d at 1527-28 (citing

McDonnell Douglas, 411 U.S. at 802, 93 S.Ct. at 1824; Burdine, 450 U.S. at 253-

54 at n.6, 101 S.Ct. at 1093-94 at n.6). Lafarge has conceded that Conner has

established a prima facie case for his failure to promote claim.

      Once the plaintiff has established a prima facie case of discrimination, the

burden shifts to the employer to produce “legitimate, nondiscriminatory reasons for

the challenged employment action.” Combs, 106 F.3d at 1528 (citing McDonnell

Douglas, 411 U.S. at 802, 93 S.Ct. at 1824; Burdine, 450 U.S. at 254, 101 S.Ct. at

1094. We have held that a subjective reason, including interview performance,

qualifies as a “legally sufficient, legitimate, nondiscriminatory reason if the

defendant articulates a clear and reasonably specific factual basis on which it based

its subjective opinion.” Chapman v. AI Transp., 229 F.3d 1012, 1034 (11th Cir.



                                        7
2000) (en banc). Lafarge says that it did not select Conner for the Packhouse

Supervisor position because of his poor performance in the interviews for that

position. Specifically, Lafarge asserts that Conner performed poorly in those

portions of the interview dealing with the crucial areas of leadership,

decisionmaking, safety, and computer skills. Lafarge has satisfied its burden of

offering a legitimate, nondiscriminatory reason for the challenged employment

decision.

      Once the defendant has offered legitimate, nondiscriminatory reasons for its

decision, “the plaintiff has the opportunity to discredit the defendant’s proffered

explanations for its decision.” Combs, 106 F.3d at 1528. A plaintiff has not

successfully demonstrated pretext “unless it is shown both that the reason was

false, and that discrimination was the real reason.” Brooks v. County Comm’n,

446 F.3d 1160, 1163 (11th Cir. 2006) (quoting St. Mary’s Honor Ctr. v. Hicks, 509

U.S. 502, 515, 113 S.Ct. 2742, 2752 (1993)). The plaintiff may do so by either

directly “persuading the court that a discriminatory reason more likely motivated

the employer or indirectly by showing that the employer’s proffered explanation is

unworthy of credence.” Burdine, 450 U.S. at 256, 101 S.Ct. at 1095 (citing

McDonnell Douglas, 411 U.S. at 804-05, 93 S.Ct. at 1825-26). If the plaintiff fails

to “proffer sufficient evidence to create a genuine issue of material fact regarding



                                        8
whether each of the defendant employer’s articulated reasons is pretextual, the

employer is entitled to summary judgment.” Chapman, 229 F.3d at 1024-25

(citing Combs, 106 F.3d at 1529). We must determine, “in view of all the

evidence, ‘whether the plaintiff has cast sufficient doubt on the defendant’s

proffered nondiscriminatory reasons to permit a reasonable factfinder to conclude

that the employer’s proffered legitimate reasons were not what actually motivated

its conduct.’ ” Crawford, 529 F.3d at 976 (quoting Combs, 529 F.3d at 1538).

      Conner first argues that Walker, the white candidate Lafarge ultimately

promoted, is significantly less qualified than Conner and that this raises a genuine

issue of material fact as to whether Lafarge’s proffered reason is pretextual. In

particular, Conner focuses on the fact that the job posting listed as qualifications a

“[m]inimum of 2 years cement plant or terminal operating experience” and

“supervisory experience” and asserts that he met these qualifications while Walker

did not. In assessing this argument, we do not decide who we would have chosen

for the job, but instead consider whether the disparities in qualifications are “of

such weight and significance that no reasonable person, in the exercise of impartial

judgment, could have chosen the candidate selected over the plaintiff for the job in

question.” Cooper v. Southern Co., 390 F.3d 695, 732 (11th Cir. 2004) (quoting

Lee v. GTE Fla., Inc., 226 F.3d 1249, 1254 (11th Cir. 2000)).



                                        9
      Conner’s comparative qualifications argument fails. Stokes, following

Lafarge’s company policy, declared all of the internal candidates qualified by

virtue of their being internal candidates and Lafarge based the promotion decision

on the interviews alone, rather than on the qualifications listed in the job posting.

The present case resembles Springer v. Convergys Customer Mgmt Group, Inc.,

509 F.3d 1344 (11th Cir. 2007), in which we upheld the district court’s grant of

summary judgment to the employer where the plaintiff possessed a four year

college degree, the person promoted did not, and the job form listed such a degree

as a requirement. Id. at 1349. The job description in Springer permitted

professional experience as an alternative to the educational requirements contained

in the job form, and the employee in charge of making the challenged promotion

decision testified that experience was more important to her than the educational

requirements contained in the job form. Id. We explained that “[a]bsent evidence

that subjective hiring criteria were used as a mask for discrimination, the fact that

an employer based . . . a promotion decision on purely subjective criteria will

rarely, if ever, prove pretext. . . .” Id. (quoting Denney v. City of Albany, 247 F.3d

1172, 1185 (11th Cir. 2001)). Lafarge, following its company policy, chose to

treat internal candidate status as equivalent to the qualifications listed in the job

posting and decided to make the interview process the sole measure by which



                                         10
candidates were judged. Lafarge’s reliance on the interviews alone, rather than in

conjunction with the job posting requirements or the applicants’ other

qualifications, may not have been wise, but it does not demonstrate pretext. It is

not the job of this Court to “sit as a super-personnel department that reexamines an

entity’s business decisions.” Cooper, 390 F.3d at 738 (quoting Elrod v. Sears,

Roebuck & Co., 939 F.2d 1466, 1470 (11th Cir. 1991)).

      Conner next argues that Lafarge violated its usual procedure for making

promotion decisions and that this deviation from company norms constitutes

sufficient evidence of pretext to survive summary judgment. This court has held

that “[a]n employer’s violation of its own normal hiring procedure may be

evidence of pretext.” Bass v. Bd. of County Com’rs, 256 F.3d 1095, 1108 (11th

Cir. 2001) (citing Hill v. Seaboard Coast Line R.R., 885 F.2d 804, 811 (11th Cir.

1989)). The record contains no evidence that Lafarge had ever filled supervisory

positions using any method other than exclusive reliance on interviews. Faced

with that, Conner argues Wehrmeier’s reweighting of the matrix factors

demonstrates pretext.

      We disagree. First, Lafarge originally used the matrix to grade candidates

for another position, Quarry Supervisor, at another plant; Wehrmeier merely

adjusted the scoring to reflect the requirements of the Packhouse Supervisor



                                       11
position. The record contains no evidence that Wehrmeier selected primary

candidates before the interviews or that he knew Conner’s raw scores when he

recalculated the weighting of the matrix categories. Further, Conner would have

finished in last place, rather than next-to-last place, among the candidates had

Wehrmeier not reweighted the matrix categories. Because the reweighting helped

Conner, it cannot support an inference that it was done to hurt his chances.

      Conner also contends that “Lafarge employed an erratic interviewing and

scoring process that discredited its selection process,” because the interview panel

correlated eight interview topics with an unexplained scoring matrix of ten

categories. While these facts might demonstrate that Lafarge’s selection process

was unwise, they are not evidence that it served as a pretext for discrimination.

Lafarge has supported its subjective interview scoring system with specific factual

bases in the form of the interview panel’s concern over Conner’s willingness to

discipline employees and his lack of software skills. See Chapman, 229 F.3d at

1034 (subjective reason qualifies as a “legally sufficient, legitimate,

nondiscriminatory reason if the defendant articulates a clear and reasonably

specific factual basis on which it based its subjective opinion”); see also Browning

v. Dep’t of Army, 436 F.3d 692, 697 (6th Cir. 2006) (holding that employer’s use




                                        12
of matrix to grade job candidates on subjective criteria did not support inference of

pretext).

      Conner also attempts to demonstrate pretext by rebutting the asserted

reasons offered by Lafarge to explain Conner’s low interview scores: concerns

over his willingness to discipline employees, his lack of software skills, and his

inability to handle safety issues. “In order to avoid summary judgment, a plaintiff

must produce enough evidence for a reasonable factfinder to conclude that each of

the employer’s proffered nondiscriminatory reasons is pretextual.” Chapman, 229

F.3d at 1037 (citing Combs, 106 F.3d at 1543). Conner has failed to do so. Along

these lines, Conner points out that the scores he was given are inconsistent with his

positive employee evaluations. That proves nothing both because the interview

panel did not rely on employee evaluations and because those evaluations measure

employees’ skills in their current position, not their suitability for promotion to a

supervisory position. See Anderson v. Westinghouse Savannah River Co., 406

F.3d 248, 272 (4th Cir. 2005) (“the performance evaluation and the interview

selection stage . . . are not interchangeable”).

      Conner also argues that the explanation that his low scores were based on his

unwillingness to discipline employees is pretextual because he specifically told

Stokes that he had no problem imposing discipline. What Conner told Stokes



                                         13
when she separately interviewed him does not change the impression he left with

the other interviewers earlier. Besides, the problem was not that Conner had failed

to say that he was willing to discipline employees when needed. The problem was

that his answers to the hypothetical situations posed to him by the other

interviewers gave them reason for concern.

      Conner also argues that Ward scored Conner lower than Walker even though

Ward’s interview notes for those two candidates were similar and that this shows

pretext. It does not. The fact that Ward made similar notes about Conner and

Walker, which were intended for his own reference in later grading the candidates,

does not show that those candidates gave identical answers in their interviews. All

of the interviewers, not just Ward, testified that Conner’s interview answers gave

them reasons to be concerned about his willingness to discipline employees.

Ward’s scoring of Conner was consistent with that of the other panel members in

this key area.

      Conner also argues that one of the members of the interview panel, Buffkin,

harbors racial animus, as evidenced by past complaints filed against him, Conner’s

own testimony that Buffkin treats African-American employees differently, and

Buffkin’s alleged use of a racial slur. Buffkin’s alleged use of the racial slur

occurred more than ten years earlier, and it was “isolated and unrelated to the



                                        14
employment decision.” See Rojas v. Florida, 285 F.3d 1339, 1342 (11th Cir. 2002).

“Although a comment unrelated to a [challenged employment decision] may

contribute to a circumstantial finding of pretext, it will usually not be sufficient

absent some additional evidence of pretext.” Scott v. Suncoast Beverage Sales,

Ltd., 295 F.3d 1223, 1229 (11th Cir. 2002) (citations omitted). Further, Buffkin

was only one member of a five member panel, and Conner admitted during his

deposition that Stokes did not discriminate against him and that he had no reason

to believe that Griffin, Ward, or Wehrmeier harbored racial animus other than his

opinion that they did not promote him to Packhouse Supervisor due to his race.

We have held in a § 1983 termination case that when policymaking authority rests

with an entity, an unconstitutional motive on the part of one member of a three

member majority is insufficient to impute an unconstitutional motive to the entity

as a whole. Matthews v. Columbia County, 294 F.3d 1294, 1297 (11th Cir. 2002)

(citing Mason v. Village of El Portal, 240 F.3d 1337, 1339 (11th Cir. 2001)). Any

alleged bias on Buffkin’s part cannot be imputed to the entire interview panel.

      Finally, Conner argues that even if none of his arguments are sufficient by

themselves to raise a genuine issue of material fact about whether Lafarge’s

proffered justification for its decision was a pretext for discrimination, all of them

taken together would allow a reasonable factfinder to find pretext. In making this



                                         15
argument, Conner relies heavily on Vessels v. Atlanta Indep. Sch. Sys., 408 F.3d

763 (11th Cir. 2005). In that case, we held that, when taken together, the

employer’s statements in favor of promoting a candidate of a certain race, the

plaintiff’s superior qualifications in comparison with the person actually promoted,

the employer’s deviation from its own clearly established hiring practices, and the

plaintiff’s direct rebuttal of many of the employer’s proffered justifications created

a genuine issue of material fact as to whether the employer’s proffered reasons for

failing to promote the plaintiff were pretextual. Id. at 772.

      Conner’s situation is different. Unlike the plaintiff in Vessels, Conner has

not directly rebutted Lafarge’s proffered justification for its decision not to

promote him. Unlike the discriminatory statements in Vessels, Buffkin’s alleged

statement occurred over a decade ago and did not relate in any way to the

employment decision at issue. Finally, unlike the plaintiff in Vessels, Conner has

not shown that his employer violated its own clearly established personnel

procedures.

      Because Conner has failed to cast sufficient doubt on Lafarge’s proffered

nondiscriminatory reasons for not promoting him to create a genuine issue of

material fact about whether those reasons actually motivated Lafarge’s decision,

the judgment of the district court is

      AFFIRMED.

                                         16